NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

SUPER PRODUCTS, LLC, a Delaware )
limited liability company,                )
                                          )
                 Appellant,               )
                                          )
v.                                        )            Case No. 2D17-1735
                                          )
INTRACOASTAL ENVIRONMENTAL, )
LLC, a Florida limited liability company, )
                                          )
                 Appellee.                )
________________________________ )


Opinion filed July 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Tracy Sheehan,
Judge.

Arthur S. Weitzner of Arthur S. Weitzner,
P.A., Sarasota, for Appellant.

Adam Hersh of Hunter Business Law,
Tampa, for Appellee.


NORTHCUTT, Judge.

              Super Products, LLC, challenges an interlocutory order awarding

attorney's fees to Intracoastal Environmental, LLC, in this ongoing breach of contract

action. The circuit court assessed the fees pursuant to a Wisconsin statute in the
misguided belief that the law of that state governs the Florida lawsuit. Plainly, however,

the contract's choice of law provision governs only the construction of the contract.

              Still, we lack jurisdiction to reverse the fee award at this time. The order

does not contain language allowing execution; as such, it is a nonappealable, nonfinal

order, and we must dismiss this appeal. See McHale v. Grobowsky, 913 So. 2d 1292,

1292 (Fla. 2d DCA 2005). As we do so, it is worth noting that until an action is resolved

by entry of final judgment, a circuit court has inherent authority to reconsider its

interlocutory orders. See LoBello v. State Farm Fla. Ins. Co.,152 So. 3d 595, 600 (Fla.

2d DCA 2014).

              Dismissed.



MORRIS, J., Concurs.
LUCAS, J., Concurs in result only.




                                            -2-